Citation Nr: 0841543	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-40 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for panic disorder, 
including secondary to service-connected pulmonary 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to June 1990 
and from May 1994 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for panic disorder.  
He contends that this condition is secondary to his service-
connected pulmonary sarcoidosis.  Based on its review of the 
veteran's claim folder, the Board finds that there is a 
further duty to assist the veteran with his claim herein.  

In February 1991, the veteran was granted service connection 
at a noncompensable (0 percent) disability rating for 
pulmonary sarcoidosis, effective June 1990.  In March 2004, 
the RO issued a rating decision granting an increased 
disability rating of 30 percent for this condition, effective 
from November 2003.  In a June 2005 rating decision, the RO 
granted an earlier effective date of October 25, 2000, for 
the increased rating award.

A December 2004 treatment report represented the first 
evidence of record wherein the veteran was assigned a 
diagnosis of panic disorder.  As noted in this treatment 
report, the veteran attributed the onset of his panic attacks 
to November 2003 when his mother was in the hospital.  Since 
this time, the veteran's symptoms have been well controlled 
by medication but periodically arise during high stress 
situations.

In February 2007, the veteran underwent a VA mental disorder 
examination.  The VA examiner noted that the veteran does 
present a symptom pattern indicative of panic disorder, and 
that this condition was currently well controlled with 
medications.  Based upon his examination of the veteran and 
review of the claims folders, the VA examiner opined, in 
relevant part, that "[t]here is no apparent connection 
between the [veteran's] sarcoidosis and his diagnosis of 
panic disorder."

In a February 2008 treatment report, the veteran's primary VA 
care physician found that the veteran's service-connected 
pulmonary sarcoidosis caused episodic "shortness of breath 
that could certainly be understood to precipitate a panic 
attack."  In a letter dictated as a result of this finding, 
the veteran's primary VA care physician stated:

This letter is written in support of 
[the veteran's] claim that the panic 
attacks [he] experience[s] and for which 
[he is] being treated certainly could be 
related to [his] known lung disease.  
The sense of shortness of breath could 
certainly be a trigger for a sense of 
panic which then would initiate a 
cascade of related symptoms called 
panic.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. 439. 

As noted above, the competent medical evidence of record 
included somewhat contradicting opinions as to the 
relationship between the veteran's current pulmonary 
sarcoidosis and panic disorder.  Moreover, neither opinion 
clearly addressed whether the veteran's pulmonary sarcoidosis 
is aggravating his panic disorder.  

Under these circumstances, the Board finds that the RO should 
schedule the veteran for an additional examination in order 
to clarify what the relationship is, if any, between his 
current pulmonary sarcoidosis and panic disorder, including 
to what extent, if at all, the veteran's pulmonary 
sarcoidosis aggravates his panic disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
pulmonary sarcoidosis and panic disorder 
since April 2008.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of his panic disorder.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether the veteran's panic disorder was 
caused by and/or aggravated by the 
veteran's service-connected pulmonary 
sarcoidosis.  A complete rationale for all 
opinions must be provided.  The prepared 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  The RO must then re-adjudicate the 
veteran's service connection claim for a 
panic disorder, including secondary to 
pulmonary sarcoidosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.


	(CONTINUED ON NEXT PAGE)



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




